Citation Nr: 1002120	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ankle 
strain.

2.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD), prior to September 8, 
2008, on a schedular basis.

3.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease at L5-S1 level, on a schedular 
basis.

4.  Entitlement to a compensable rating for an appendectomy 
scar.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of frostbite, bilateral feet.

6.  Entitlement to service connection for residuals of 
frostbite, bilateral feet.

7.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD), prior to September 8, 
2008, on an extraschedular basis.

8.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease at L5-S1 level, on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2001 to May 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In a June 2009 rating decision, the RO granted an increased 
evaluation of 100 percent for PTSD, effective September 8, 
2008.  Despite the grant of this increased evaluation, the 
Veteran has not been awarded the highest possible evaluation 
for the entire appeal period.  As a result, he is presumed to 
be seeking the maximum possible evaluation.  The issue 
remains on appeal, as the Veteran has not indicated 
satisfaction with the 50 percent rating, prior to September 
8, 2008.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for residuals 
of frostbite, bilateral feet, entitlement to a rating higher 
than 50 percent for PTSD, prior to September 8, 2008, on an 
extraschedular basis and entitlement to a rating higher than 
20 percent for degenerative disc disease at L5-S1 level, on 
an extraschedular basis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of a right 
ankle strain.

2.  Prior to September 8, 2008, the Veteran experienced 
social impairment, with deficiencies in most areas, such as 
family relations, judgment, thinking, or mood, due to 
depression, affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.

3.  The Veteran did not have incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the previous 12 months, nor did he have forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.

4.  The Veteran's appendectomy scar is not painful on 
examination, unstable, greater than 144 square inches, nor is 
it deep, causes limited motion or exceeds 6 square inches.

5.  The claim for service connection for residuals of 
frostbite was originally denied by the RO in November 2004.  
The Veteran was notified in writing of the decision, but he 
did not initiate an appeal within the applicable time limit.

6.  Evidence pertaining to the Veteran's residuals of 
frostbite received since the November 2004 rating decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle strain is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Prior to September 8, 2008, the criteria for a rating of 
70 percent, but no higher, for the Veteran's PTSD, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for a rating higher than 20 percent, for the 
Veteran's degenerative disc disease at L5-S1 level are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2009).

4.  The criteria for a compensable rating for an appendectomy 
scar are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008)

5.  The RO's November 2004 decision that denied service 
connection for residuals of frostbite is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

6.  Evidence received since the November 2004 decision is new 
and material, and the Veteran's claim for service connection 
for residuals of frostbite, bilateral feet, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 






	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).
In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2007 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  In any event, in his statements the 
Veteran demonstrated his actual knowledge of the elements 
necessary to substantiate his claims.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).

As to the new and material evidence issue, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, a February 2007 letter 
informed the Veteran specifically that he should send 
evidence regarding a current finding of a chronic foot or toe 
disability, which satisfies the requirements of Kent.

There is no indication that the Veteran has any evidence in 
his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in January 2007, the RO 
provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
RO successfully completed the notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained service 
treatment records and VA outpatient records, as well as VA 
examinations.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).



	(CONTINUED ON NEXT PAGE)



II.  Entitlement to Service Connection for a Right Ankle 
Strain

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
a right ankle strain.  He asserts he injured his ankle from a 
parachute jump during service and that he currently still 
suffers from right ankle pain.

Service treatment records were reviewed.  The Veteran's 
entrance examination from April 2001 did not indicate any 
ankle problems.  In February 2002, the Veteran complained of 
right ankle pain for approximately a week.  He was diagnosed 
with a bony inflammation secondary to new boots.  The Veteran 
returned at a later undocumented date, complaining of pain in 
his right ankle.  It was recommended that he receive physical 
therapy.  Finally, on a later undocumented date, the Veteran 
was diagnosed with a right ankle strain.  

The remainder of the service treatment records is silent as 
to any further pain, treatment, or diagnosis of a right ankle 
disability.  Furthermore, in December 2003, the Veteran did 
not indicate he had any residuals of the right ankle strain 
on his post-deployment health assessment.

Post-service VA outpatient records were reviewed, but the 
objective medical evidence does not reveal a current 
diagnosis of a right ankle condition.  There is no evidence 
of any treatment or reports of pain after service in 
approximately 2002.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

However, on the basis of the Veteran's complaints associated 
with his right ankle coupled with the in-service injury, the 
Board ordered a VA examination of the Veteran's ankle and one 
was provided in February 2007.  The claims file was reviewed 
and the Veteran's history of an in-service injury to the 
right ankle was noted.  The Veteran reported he was able to 
walk more than a quarter of a mile but less than one mile and 
that he had no deformity, giving way, or instability.  The 
Veteran did complain of right ankle pain, stiffness, and 
weakness but no episodes of dislocation, subluxation, or 
locking.  Also, swelling and tenderness was reported to occur 
during inflammation, which is precipitated by running, 
jumping and doing exercises.  Examination revealed no 
evidence of abnormal weight bearing, no loss of a bone or 
part of a bone, no inflammatory arthritis, or joint 
ankylosis.  Right ankle dorsiflexion was to 20 degrees and 
plantar flexion was to 45 degrees.  There was no tendon 
abnormality, ankle instability and x-rays revealed preserved 
joint spaces with no acute fracture line or dislocation.  The 
examiner stated that the examination was negative for any 
musculoskeletal problems of the right ankle joint.

Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of a right ankle disability.  Complaints of 
pain alone are not enough to establish service connection.  
There must be competent medical evidence of a current 
disability resulting from that condition or injury.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
The claim is denied because the Veteran does not meet the 
first requirement for service connection.  He does not have a 
current ankle disability.  In the absence of a diagnosis of a 
right ankle disorder, the other elements of service 
connection for this claim need not be addressed and this 
claim for service connection must be denied.

In reaching this conclusion, the Board considered the 
Veteran's arguments in support of his assertions that he 
suffers from a right ankle disability, and that this 
condition is related to service.  However, the Veteran's 
opinion alone cannot create the link between his current 
symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, because of the absence of a current diagnosis of a 
right ankle disability the Board finds that the evidence is 
against a grant of service connection for a right ankle 
strain.


III.   Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.


A.  Entitlement to a Rating Higher Than 50 Percent for PTSD, 
Prior to September 8, 2008

Service connection for PTSD was established by a November 
2004 rating decision, at which time a 30 percent rating was 
assigned, effective May 2004.  The Veteran requested an 
increase in December 2006.  The rating was increased to 50 
percent in a May 2007 rating decision, effective from 
December 28, 2006.  The Veteran is seeking an increased 
rating.  Subsequently, the Veteran was awarded a 100 percent 
disabled rating for PTSD in a June 2009 rating decision, 
effective September 8, 2008.

For the period prior to September 8, 2008, the Veteran was 
rated as 50 percent disabled under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Veteran is seeking an increased 
rating.  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130, Diagnostic Code 9411 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV). Id.  

A rating of 70 percent is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and inability to establish and 
maintain effective relationships.

The Veteran is diagnosed and is being treated for PTSD at a 
VA hospital.  The Veteran attends VA outpatient counseling 
groups.  In VA outpatient records, psychiatrists stated that 
the Veteran's Global Assessment of Functioning (GAF) score 
was between 55 and 70 for the periods of June 2004 to 
September 2008.  A GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM-
IV).  The Veteran's GAF scores indicate mild to moderate 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

The Veteran was afforded a VA examination in January 2007.  
During this examination, the Veteran stated he was on 
medication that did not help much and that he was receiving 
individual therapy.  The Veteran complained of trouble 
sleeping with nightmares, hearing voices, and a severe 
depressed mood with crying bouts.  He stated that he did not 
have many social relationships.  He had no history of suicide 
attempts but a history of violence/assaultiveness, including 
breaking his nephew's toys and being involved in a street 
fight.  The examiner noted that the Veteran was tearful 
during the interview and that he had a constricted affect and 
dysphoric mood.  The Veteran did not report having panic 
attacks, homicidal, or suicidal thoughts, but his impulse 
control was noted to be poor with several episodes of 
physical violence.  The examiner noted that the Veteran's 
PTSD symptoms were severe and chronic and that he was 
unemployed due to his PTSD.  A GAF score of 60 was given.

VA outpatient records indicate the Veteran received intensive 
counseling and medications for his PTSD.  Also, records from 
December 2006 note that the Veteran had arguments with his 
brother, broke up with his girlfriend, was easily startled, 
and ill humored.

The Board finds that the evidence submitted supports a rating 
of 70 percent for PTSD, prior to September 8, 2008.  The 
Veteran experienced social impairment with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, and mood, due to symptoms of depression.  He had 
difficulty sleeping and was irritable.  Also, the Veteran had 
impaired impulse control, such as unprovoked irritability 
with periods of violence and inability to establish and 
maintain effective relationships.  The evidence more closely 
approximates the criteria required for a 70 percent rating.  

A rating in excess of 70 percent is not warranted during this 
time because although the Veteran experienced hallucinations, 
he did not have total social impairment, as he continued to 
maintain some contact with his family.  He did not exhibit 
symptoms like suicidal or homicidal ideation, grossly 
inappropriate behavior, inability to perform activities of 
daily living, disorientation to time or place, or memory loss 
for names of close relationships, own occupation or own name.

Based on the Veteran's inability to maintain effective 
relationships, social impairment, difficulty in adapting to 
stressful circumstances, impaired impulse control, and 
increased irritability, the Board finds that the Veteran's 
PTSD most nearly approximates a 70 percent rating prior to 
September 8, 2008, on a schedular basis.  

Extraschedular consideration is discussed in the REMAND 
section below.


B.  Entitlement to a Rating Higher Than 20 Percent for 
Degenerative Disc Disease at L5-S1 Level

Service connection for degenerative disc disease at L5-Sl 
level was established by a November 2004 rating decision, at 
which time a 10 percent rating was assigned, effective May 
2004.  The Veteran requested an increase in December 2006.  
The rating was increased to 20 percent in a May 2007 rating 
decision, effective from December 2006.  The Veteran is 
seeking an increased rating.  

The Board notes that while the regulations pertaining to 
disabilities of the spine have undergone recent amendments, 
these changes do not affect the present claim, as the 
Veteran's claim was filed in December 2006, subsequent to the 
most recent regulation change.  Thus, the rating criteria 
currently in effect are the only rating criteria for current 
consideration.

The Veteran is currently rated as 20 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 
5243, for intervertebral disc syndrome, is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in a higher 
evaluation.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes allows a rating of 40 percent where 
there is intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Note 1 to the 
regulation defines an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

There is no evidence, of record, that the Veteran has been 
prescribed bed rest by a physician at any time, and 
therefore, evaluation under Diagnostic Code 5243 is not 
applicable.

Based on orthopedic manifestations, a rating of 40 percent is 
warranted when forward flexion of the thoracolumbar spine is 
30 degrees or less; or, there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. §4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  

VA outpatient records indicate the Veteran has complained of 
back pain on several occasions.  The Veteran was prescribed a 
transcutaneous electrical nerve stimulation (TENS) unit in 
January 2006.  

The Veteran was afforded a VA examination in January 2007.  
The Veteran asserted that he suffered from back pain, but no 
history of urinary incontinence, urinary urgency, fecal 
incontinence, numbness, or erectile dysfunction.  He did 
claim he suffered from paresthesia, leg or foot weakness, but 
the examiner stated these symptoms were due to right knee 
instability.  The Veteran indicated he suffered from fatigue, 
decreased motion, weakness, spasm, and constant, severe hard 
pressure and stabbing pain in the lower back.  He also had 
radiation of pain to the right leg and suffered from severe 
spinal flare-ups weekly.

Examination revealed normal posture, with no scoliosis, 
lumbar lordosis, list, or lumbar flattening.  The Veteran had 
an antalgic gait.  Muscle tone was normal with no muscle 
atrophy and the Veteran had normal reflexes, and a normal 
sensory examination.  There was no cervical spine ankylosis 
or thoracolumbar ankylosis.

The Veteran had 50 degrees of flexion, with pain at 50 
degrees; 20 degrees of extension, with pain at 20 degrees; 30 
degrees of right and left lateral flexion; and 30 degrees of 
right and left lateral rotation.  

In February 2008, the Veteran underwent a lumbar magnetic 
resonance imaging (MRI) during a VA outpatient visit.  
Findings revealed disc hydration at L5-S1 with a posterior 
paracentral disc bulge and a focal annular tear impressing 
upon the thecal sac but without significant central canal 
stenosis or nerve root narrowing.  There were no acute 
fractures, spondylolysis, or spondylolisthesis. 

The Veteran was afforded the most recent VA examination in 
September 2008.  The Veteran stated he has been using oral 
medication, a TENS unit and lumbar brace without major 
improvement.  There was no history of urinary incontinence, 
urinary urgency, fecal incontinence, or erectile dysfunction.  
The Veteran asserted he suffers from numbness and 
paresthesia, decreased motion, spasms and low back pain with 
radiating pain to the right leg.  There were no 
incapacitating episodes during the previous 12 months.

Examination revealed left and right thoracic sacrospinalis 
spasm, pain with motion, tenderness, and weakness.  Muscle 
spasm was severe enough to be responsible for abnormal gait 
or spinal contour.  There was noted lumbar flattening.  
Muscle tone was normal and there was no muscle atrophy.  
Sensory examination was normal as well as a detailed reflex 
examination.  There was no cervical or thoracolumbar spine 
ankylosis.

The Veteran had 40 degrees of flexion, with pain at 40 
degrees; 15 degrees of extension, with pain at 15 degrees; 20 
degrees of right and left lateral flexion with pain at 20 
degrees; and 30 degrees of right and left lateral rotation, 
with pain at 30 degrees.  

As noted above, the current regulation provides that a 40 
percent evaluation is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
Forward flexion of the Veteran's spine was shown to be 
greater than 30 degrees; the January 2007 examiner measured 
it to be 50 degrees, and the September 2008 examiner measured 
it to be 40 degrees.  

The Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the Veteran contends 
his disability is essentially manifested by pain.  Under 38 
C.F.R. § 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).  VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of  
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  
202 (1995).  

For a 40 percent evaluation, flexion must be actually or 
functionally limited to 30 degrees or less or there must be 
favorable ankylosis of the entire thoracolumbar spine.  
During the January 2007 VA examination, the Veteran had a 
forward flexion of 50 degrees, with pain for that movement 
(flexion) noted at 50 degrees, and there was no ankylosis of 
the entire thoracolumbar spine.  Additionally, during the 
September 2008 examination, the Veteran had a forward flexion 
of 40 degrees, with pain for that movement noted at 40 
degrees, with no ankylosis of the entire thoracolumbar spine.  

The Board has also reviewed the Veteran's statements and 
other lay statements.  However, based on the totality of 
evidence, the Board finds that the rating of 20 percent 
adequately reflects the level of disability on a schedular 
basis.

Extraschedular consideration is discussed in the REMAND 
section below.


C.  Entitlement to a Compensable Rating for an Appendectomy 
Scar

Service connection for an appendectomy scar was established 
by a November 2004 rating decision, at which time a 
noncompensable rating was assigned, effective May 2004.  The 
Veteran requested an increase in December 2006.  

In October 2008, the skin regulations were amended effective 
October 23, 2008.  The Board notes that the regulatory 
changes only apply to applications received by VA on or after 
October 23, 2008, or if the Veteran requests review under the 
clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
As neither situation applies in this case, the Board will not 
consider the regulatory changes in this case.

The Veteran is currently rated noncompensably under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2008).  To receive a 
compensable evaluation for a scar other than to the head, 
face or neck, the scar must be painful on examination, 
unstable, greater than 144 square inches, or exceed 6 square 
inches, be deep and cause limited motion.  Id.

The Veteran was afforded a VA examination in January 2007.  
There was no noted skin breakdown or pain and the scar was 
located on the right lower abdominal quadrant.  The scar had 
a maximum width of 0.5 centimeters (cm) and a maximum length 
of 7 cm, for an area of 3.5 square cm.  The examiner noted 
that the Veteran had a tattoo covering the scar.  There was 
no tenderness to palpation, no limitation of motion or loss 
of function, no underlying soft tissue damage, and no skin 
ulceration over the scar.  There was adherence to underlying 
tissue.

The Veteran was afforded a more recent VA examination in 
September 2008.  There was a tattoo over the scar, located on 
the right lower abdominal quadrant.  The scar was noted to be 
from surgery and there was no current skin breakdown or pain.  
The maximum width was 0.5 cm, and maximum length was 7.5 
centimeters, for an area of 3.75 square cm.  There was no 
tenderness to palpation and no adherence to underlying 
tissue.  Additionally, there was no limitation of motion, 
loss of function, underlying soft tissue damage or skin 
ulceration.

VA outpatient records were reviewed; however, there are no 
records demonstrating that the Veteran has complained of 
pain, tenderness, limitation of motion or any other residuals 
or symptoms related to his scar.

The Board finds that a compensable rating is not warranted.  
Furthermore, the VA Schedule of Disability Ratings will apply 
unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected appendectomy scar is inadequate.  A comparison of 
the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for a scar shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his scar.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record that suggests that the scar itself markedly affected 
his ability to perform his job, as the Veteran did not have 
any reported residuals from his scar.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

As such, based on all evidence of record, the Board finds 
that a noncompensable rating adequately reflects the severity 
of the Veteran's appendectomy scar.


IV.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Residuals of 
Frostbite, Bilateral Feet

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for residuals of frostbite was first 
denied in a rating decision of November 2004.  The Veteran 
was notified of his right to appeal that decision in November 
2004.  The Veteran did not file a timely notice of 
disagreement and subsequently, the November 2004 rating 
decision became final when the Veteran did not perfect his 
appeal within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the Veteran's claim for 
service connection for residuals of frostbite may only be 
opened if new and material evidence is submitted.  

In this instance, since the November 2004 decision denied the 
claim on the basis that there was no evidence of a current 
chronic foot or toe disability, the Board finds that new and 
material evidence would consist of evidence that the Veteran 
suffers from a foot or toe disability.

Evidence received since the November 2004 rating decision 
consists of numerous records and documents.  Specifically, 
the Veteran submitted VA outpatient records indicating that 
he underwent surgery in June 2006 for a left foot dorsum 
reoccurring synovial cyst lesion.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
residuals of frostbite is reopened.

The Board has reopened the claim of service connection for 
residuals of frostbite, and is remanding the claim, as will 
be discussed subsequently.  The Board has not taken any 
adverse action on the claim, and any deficiencies regarding 
duties to notify and to assist the Veteran that may exist in 
this case are not prejudicial to the Veteran at this time.


ORDER

Entitlement to service connection for a right ankle strain is 
denied.

Entitlement to a 70 percent, but no higher, rating for PTSD 
is granted, prior to September 8, 2008, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.

Entitlement to a compensable rating for an appendectomy scar 
is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
frostbite, bilateral feet; to this extent, the appeal is 
granted.


REMAND

The claim of service connection for residuals of frostbite, 
bilateral feet, has been reopened.  In light of the evidence 
presented, additional clinical information is necessary.  VA 
has a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty to assist the Veteran in claim development.  
This includes assisting in the procurement of service 
treatment records and pertinent medical records, as well as 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that the requirements for duty to assist have 
not been met.  The Veteran asserts that he currently suffers 
from residuals of frostbite to his feet.  Service treatment 
records indicate that in November 2002, the Veteran 
complained of foot pain and he was diagnosed with a non-
freezing cold weather injury (NFCWI).  Post-service, the 
Veteran has complained of paresthesia and in June 2006, he 
underwent surgery to the left foot for a ganglion cyst.  A 
remand is required in order to afford the Veteran a VA 
examination and opinion.  

Additionally, during VA examinations in January 2007 and 
September 2008, the Veteran stated he was currently 
unemployed because of his back disability and his psychiatric 
disability.  The examiner from January 2007 reported that the 
Veteran's disabilities had significant effects on the 
Veteran's occupation.

The Board finds that a complete adjudication is necessary.  
The authority to assign extra-schedular ratings has been 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  The proper course of action is to raise the issue and 
remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  


Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination 
for residuals of frostbite, bilateral 
feet.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner must state 
in the examination report that the 
claims folder has been reviewed.

The examiner is then requested to 
review all pertinent records associated 
with the claims file and offer comments 
and opinions addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's current disorder of the 
bilateral feet, including any frostbite 
residuals or the ganglion cyst, had its 
onset during service, was aggravated 
during service, or is in any other way 
causally related to his active service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

All opinions must be supported by a 
clear rationale and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

2.  Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours he worked and 
time or wages lost due to his service-
connected disabilities.  Documentation 
such as work attendance records should 
be requested.  

3.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

4.  If the claims remain denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


